Case 21-10841-JDW         Doc 7    Filed 04/30/21 Entered 04/30/21 08:34:07         Desc Main
                                   Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI



       TERESA AMES HUGHES                                               CASE NO. 21-10841-JDW


               DEBTOR                                                            CHAPTER 11



             NOTICE OF 11 U.S.C. § 1188(a) STATUS CONFERENCE AND
            DUE DATE FOR DEBTOR’S REPORT UNDER 11 U.S.C. § 1188(c)

       YOU ARE HEREBY NOTIFIED that the Status Conference required under 11 U.S.C. §

1188(a) to further the expeditious and economical resolution of this Subchapter V–Small

Business Debtor Reorganization case will be held on June 16, 2021 at 10:30 a.m. in the Federal

Building, 911 Jackson Avenue, Oxford, Mississippi 38655.

       ON OR BEFORE June 2, 2021, Debtor shall file with the court and serve on the trustee

and all parties in interest the report required under 11 U.S.C. § 1188(c).




                                                      Shallanda J. Clay, Clerk
                                                      By:    S. Fields
                                                             Deputy Clerk
                                                             703 Highway 145 North
                                                             Aberdeen, MS 39730
                                                             Telephone: (662) 369-2596


DATE OF ISSUANCE: 4/30/2021
